internal_revenue_service number release date index number -------------------- ------------------------------------ ----------------- -------------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-104525-13 date date legend taxpayer state a date date date month properties x y company a company b trs a company c company d ------------------------------------------- -------------- ---------------------- --------------------------- ------------------------ ----------------------- ---------------------------------------------------------- ---- ---- ------------------------------------- ------------------------------------------- ---------------------------------------------------- --------------------------------------------------- -------------------------------------- plr-104525-13 dear -------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you have requested rulings regarding taxpayer and its taxable reit subsidiaries trss under sec_856 facts taxpayer a state a corporation is a publicly traded real_estate_investment_trust reit that elected to be taxed as a reit effective for its tax_year that began date taxpayer has intended to qualify as a reit at all times since taxpayer owns a geographically diverse portfolio of properties in two countries company a is the parent company of company b an entity which has elected to be taxed as an association company a owns all of the stock of company b company c is a newly formed llc formed by company b company d is a limited_liability_company owned by company c and company b company c and company d elected to be taxed as associations effective as of the date of their formation by company b in month taxpayer engaged in a number of transactions involving the parties discussed above the restructuring transaction immediately after the restructuring transaction taxpayer owned100 percent of the membership interests in company c and x percent of the stock in company a the company a stock was immediately contributed to the capital of company c resulting in only momentary ownership of the stock by taxpayer on date taxpayer company c and company d made joint elections for company c and company d to be taxed as trss effective as of the date they were acquired by taxpayer date company d currently leases properties that are managed and operated by company b as an independent_contractor company b is also the eligible_independent_contractor eik for certain properties which taxpayer leases to trs a credit facility company c a trs of taxpayer will provide one or more lines of credit and or one of more funded loans the credit facility to company a the parent company of taxpayer’s eik as borrower the borrower the credit facility may be utilized by the borrower for general working_capital purposes including without limitation operating expenditures capital improvements mergers and acquisitions development of additional properties and other operating business needs the credit facility will be secured and or unsecured but will be guaranteed by company a and all of its plr-104525-13 subsidiaries to the extent they are contractually permitted to do so bear a market rate of interest and payable at scheduled payment dates the interest and principal will not be contingent on the profits cash_flow or discretion of the borrower taxpayer represents that the credit facility will qualify as straight_debt as defined in sec_1361 without regard to sec_1361 for purposes of sec_856 guarantee company c or another trs of taxpayer taxpayer’s trs may guarantee a secured and or unsecured arms-length negotiated loan to company a from an unrelated third party financial_institution or other lender this loan will be a direct obligation of company a solely to the third party lender who will have all the lender rights and obligations afforded by normal lending practices company c and taxpayer’s trs will be subrogated to the full rights of the lender in the event of payment under the guarantee taxpayer represents that in the event of payment the guaranteed debt of company a in the hands of company c or taxpayer’s trs will qualify as straight_debt within the meaning of sec_1361 without regard to sec_1361 automatic redemption in order to ensure that company c’s voting control with respect to the shares of company a stock it holds does not exceed x percent at any time company a has amended and restated its certificate of incorporation whereby in the event that the y percent collective stock ownership of the other shareholders is to be reduced company a must offer to redeem the requisite number of company a shares held by company c in order to limit its ownership to x percent or less the automatic redemption if such offer is not extended by company a any and all redemptions of the other shareholders are null and void ab initio however in the event that this mechanism does not effectively limit company c’s ownership to x percent the amended certificate of incorporation provides that the requisite number of company a shares held by company c will automatically be redeemed at their original cost in order to limit company c’s voting power and value to no more than x percent of the total the proceeds that become payable to company c due to the automatic redemption will increase the amount due to company c under the credit facility effective on the date of the automatic redemption interest will accrue on all such amounts in the same manner as interest accrues on the credit facility taxpayer represents that at no time and under no circumstances will company c be permitted to have more than a x percent vote or value based on its share ownership even if there is a period of time between the event causing the redemption and the recording of the proceeds to the credit facility the redemption will be effective the plr-104525-13 moment the share ownership exceeds x percent even if company c is not made aware of the events until later furthermore company c and company a will establish procedures to monitor stock ownership and to ensure the timely redemption of any excess shares and the increase in the credit facility the automatic redemption pertains only to the voting_stock requested rulings taxpayer has requested the following rulings to the extent the credit facility as adjusted by the proceeds of any automatic redemption meets the definition of straight_debt within the meaning of sec_1361 without regard to sec_1361 as provided in sec_856 it will not be taken into account as a security in determining company c’s ownership of company a securities under sec_856 in the event of payment under the guarantee by company c or taxpayer’s trs of the company a third party loan the loan in the hands of either company c or taxpayer’s trs will not be taken into account as a security in determining company c or taxpayer’s trs’s ownership of company a securities under sec_856 the automatic redemption will prevent company c from possessing at any time more than x percent of the total voting power of company a securities under sec_856 the restructuring transaction will not result in taxpayer company c company d taxpayer’s trs trs a or any of their affiliates being considered to be directly or indirectly operating or managing a health_care_facility within the meaning of sec_856 the restructuring transaction will not cause the rent paid_by trs a to taxpayer to fail to qualify for the sec_856 exception for related_party rents received from a trs and the rent will be qualifying_income for purposes of the reit gross_income tests under sec_856 and c the restructuring transaction will not cause company b to fail to qualify as an eik under sec_856 with respect to the properties it manages or operates for trs a law analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from specified sources that include rents_from_real_property and sec_856 provides that at least percent must be derived from sources that likewise include rents_from_real_property sec_856 provides that rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns plr-104525-13 directly or indirectly in the case of a corporation stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of the corporation or in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of the person sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified health_care_facility to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit’s shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned directly or indirectly by one or more persons owning percent or more of the shares of the reit sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility or qualified_health_care_property any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate the facility or property the contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties for any person who is not a related_person with respect to the reit or the trs plr-104525-13 sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power of the outstanding securities of another corporation shall be treated as a trs sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total value of the outstanding securities of another corporation shall be treated as a trs sec_856 provides that for purposes of sec_856 securities described in sec_856 are not taken into account sec_856 provides that the term trs does not include a corporation that directly or indirectly operates or manages a lodging_facility or a health_care_facility sec_856 refers to securities that are straight_debt as defined in sec_1361 without regard to sec_1361 in revrul_72_320 1972_1_cb_270 a small_business_corporation created another corporation and transferred assets in connection with a reorganization under sec_368 in exchange for stock in the new corporation immediately thereafter stockholders of the original corporation exchanged their stock for the stock of the new corporation in a transaction that qualified under sec_355 the revenue_ruling holds that the momentary ownership of stock in the new corporation did not terminate the original corporation's election as a small_business_corporation because more than momentary control of the new corporation was never contemplated revrul_75_136 1975_1_cb_195 concerns whether a wholly-owned subsidiary of a reit’s corporate investment adviser can serve as an independent_contractor to manage the reit’s property as required under sec_856 in determining that the subsidiary may qualify as an independent_contractor the ruling states that it is the relationship of the entity or individual such as an employee or trustee to the trust itself that precludes the entity from qualifying as an independent_contractor for the management of the property a relationship between the entity or individual and the trustee or employee or investment adviser of the reit would not in itself disqualify the entity assuming the other requirements for qualification as an independent_contractor are met accordingly the ruling holds that the wholly-owned subsidiary of the investment adviser is not precluded from qualifying as an independent_contractor if it operates as a separate_entity with its own separate officers and employees and keeps its own separate books_and_records that clearly reflect its activities in the management of the property plr-104525-13 in revrul_73_194 a reit entered into a partnership with x corporation to construct and hold apartment buildings for investment the partnership_agreement provided that the partners would engage a management company to manage an apartment building the management company was employed in an arm’s length transaction and was paid a market rate for its services x corporation was a wholly- owned subsidiary of y corporation which owned a substantial percentage of the stock of the management company in concluding that the income received by the reit from the partnership will not be disqualified as rents_from_real_property due to the relationship between x y and the management company the ruling cites the legislative_history underlying sec_856 which states that the restrictions imposed by that section were intended to prevent income from active business operations from being included in a reit’s income the legislative_history indicates that for this requirement to be satisfied the reit and the independent_contractor must have an arm’s length relationship see h_r no 86th cong 2d sess 1960_2_cb_819 in revrul_2003_86 2003_2_cb_290 a reit owned all of the stock of a trs that owned an interest in a partnership the partnership was an independent_contractor under sec_856 the partnership provided certain noncustomary services to the reit’s tenants although the reit did not directly receive payments from the independent_contractor the reit indirectly held an equity_interest in the independent_contractor through its ownership of the trs the revenue_ruling states that sec_856 provides an exception for services furnished or rendered through a trs noting that the reit’s only interest in the independent_contractor is through the trs the ruling states that the services provided by the independent_contractor are provided by the trs to the extent of the trs’s interest in the independent_contractor accordingly the ruling concludes that the reit will not be treated as providing impermissible tenant services rulings the first three requested rulings concern whether sec_856 without regard to sec_856 will cause company a to be treated as a trs due to company c’s interest in company a under sec_856 if a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities of another corporation that corporation will be treated as a trs taxpayer has requested rulings that neither the credit facility nor the guarantee will be taken into account as a security in determining company c’s ownership of company a securities under sec_856 taxpayer has further requested that the automatic redemption will ensure that company c’s voting control with respect to stock held in company a will not exceed x percent sec_856 states that for purposes of l b securities described in sec_856 are not taken into account the securities described in sec_856 are straight_debt securities as defined in sec_1361 without plr-104525-13 regard to sec_1361 straight_debt securities taxpayer has represented that the credit facility is a straight_debt security therefore it is not taken into account as a security in determining company c’s ownership of company a securities under sec_856 taxpayer has further represented that in the event of payment under the guaranteed debt such debt will be a straight_debt security in the hands of company a therefore in the event of payment such debt will not be taken into account as a security in determining company c’s ownership of company a securities under sec_856 after the restructuring transaction company c owns x percent of the stock of company a in order to ensure that company c’s voting control with respect to stock held in company a will be less than company a has amended and restated its certificate of incorporation to include the automatic redemption taxpayer represents that at no time and under no circumstances will company c be permitted to have more than a x percent vote or value based on its share ownership even if there is a period of time between the event causing the redemption and the recording of the proceeds to the credit facility the redemption will be effective the moment the share ownership exceeds x percent even if company c is not made aware of the events until later taxpayer further represents that company c and company a will establish procedures to monitor stock ownership and to ensure the timely redemption of any excess shares and the increase in the credit facility in considering the treatment of the momentary ownership of stock for purposes of facilitating a divisive corporate_reorganization in the context of a small_business_corporation the service held that the momentary ownership of stock in the new corporation did not terminate the original corporation's election as a small_business_corporation because more than momentary control of the new corporation was never contemplated similar treatment is appropriate with respect to the automatic redemption the automatic redemption ensures that at the most company c will own more than x percent of the stock of company a only momentarily therefore the automatic redemption will prevent company c from possessing at any time more than x percent of the total voting power of company a securities for purposes of sec_856 rulings the three additional rulings concern company c's ownership of a loan the credit facility to company a notwithstanding a ruling that the credit facility does not result in company c owning more than percent of the total value of company a securities there is an issue as to whether providing a loan to a company that operates or manages a lodging or health_care_facility is considered indirectly participating in such activity as prohibited under sec_856 because they are related parties this issue exists as well for taxpayer company d taxpayer's trs trs a and any of their affiliates plr-104525-13 there is no rule_of attribution that applies to sec_856 or that would cause the assets and activities of a separate corporation to be attributable to a reit similarly owning less than percent of the total voting power or value of outstanding securities is not enough to attribute the activities of a corporation to the trs for purposes of sec_856 company c is not required to look through a corporation to which it has provided a loan therefore neither taxpayer company c company d taxpayer's trs trs a or any of their affiliates will be considered to be directly or indirectly operating or managing a health_care_facility within the meaning of sec_856 another issue is whether company b will fail to qualify as an eik under sec_856 as a result of the fact that company c and indirectly taxpayer may receive income from company a through the credit facility because company a is the parent company of company b taxpayer may indirectly receive income from company b as well however the income taxpayer receives from company b is not derived from or dependent on taxpayer's relationship with company b furthermore the credit facility bears a market rate of interest under these facts we do not believe company b will fail to qualify as an eik under sec_856 with respect to the properties it manages or operates for trs a likewise the rent paid_by trs a to taxpayer will not fail to qualify for the sec_856 exception for related_party rents received from a trs and the rent will be qualifying_income for purposes of the reit gross_income tests under sec_856 and c except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule on whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code we also do not rule on whether the guarantee discussed above is a security furthermore we do not rule on whether the credit facility is a straight_debt security and whether in the event of payment the guaranteed debt in the hands of company c is a straight_debt security in addition except as provided in this letter we do not rule on the tax consequences of the automatic redemption this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-104525-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver_________________ jonathan d silver assistant to the branch chief branch office of the associate chief_counsel financial institutions products
